UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A1 (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 005-82677 IMMUNOSYN CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 20-5322896 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 10815 Rancho Bernardo Road, Suite101, San Diego, CA (Address of Principal Executive Offices) (Zip Code) (888) 853-3663 (Registrant’s Telephone Number, Including Area Code) 4225 Executive Square, Suite260, La Jolla, CA 92037 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark if the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer ¨ Accelerated Filer x Non-Accelerated Filer ¨ Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨ No x As of August 17, 2009, the Company had 272,275,056 shares of Common Stock issued and 270,586,056 shares of Common Stock outstanding. 1 EXPLANATORY NOTE This Amendment No. 1 to Quarterly Report on Form 10-Q is being filed to amend and restate the information in Exhibits 31.1 and 31.2 of the original Quarterly Report on Form 10-Q filed with the US Securities and Exchange Commission on August 17, 2009 which inadvertently omitted certain language regarding internal control over financial reporting therein. PART II OTHER INFORMATION Item 6.Exhibits. The following exhibits are filed with this Amendment No. 1 to Quarterly Report on Form 10-Q. Exhibit Number Description 31.1* Certification of Stephen D. Ferrone, Chief Executive Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of Douglas A. McClain, Jr., Chief Financial and Accounting Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. * Filed Herewith. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Amendment No. 1 to Quarterly Report on Form 10-Q to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:March 30, 2010 IMMUNOSYN CORPORATION By: /s/Douglas A. McClain, Jr. Douglas A. McClain, Jr. Chief Financial and Accounting Officer 3
